Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 05/13/2022 has been received and considered. Claims 1-8, 11-13 and 16 are presented for examination.

Allowable Subject Matter
2. 	Claims 1-8, 11-13 and 16 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
none of the prior art of record discloses a method of building a model of a physical system, including:
 (Claim 1) “optimizing the performance of the model of the physical system by: 
identifying a node that performs outside of defined conditions as an outlier node, wherein the outlier node performs in a manner in accordance with at least one selected from a group comprising: the node takes the most time to perform states without interactions, an asset associated with the node is dependent on another asset, and an asset associated with the node is unavailable due to a failure; 
identifying states of the outlier node including static and wait states; 
eliminating the static and wait states associated with the outlier node; 
identifying delays associated with the asset, when the asset waits for another asset; and 
providing recommendations that synchronize operations between the asset and the another asset.’”,
(Claim 11) “identify a node that performs outside of defined conditions as an outlier node, wherein the outlier node performs in a manner in accordance with at least one selected from a group comprising: the node takes the most time to perform states without interactions, an asset associated with the node is dependent on another asset, and an asset associated with the node is unavailable due to a failure; 
identify states of the outlier node including static and wait states; 
eliminate the static and wait states associated with the outlier node; 
identify delays associated with the asset, when the asset waits for another asset; and 
provide recommendations that synchronize operations between the asset and the another asset.”, and 
in combination with the remaining elements and features of the claimed invention.   
It is for these reasons that the applicant’s invention defines over the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146